Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1. The Applicant’s response to the office action filed on December 21, 2021 is acknowledged.                                                                         
                                              Status of the Application
2.  Claims 28-48 and 50-51 are pending under examination. New claim 52 is added.  Claims 1-27 and 49 are canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Shendure et al. has been withdrawn in view of the amendment.
4. The rejection of claims under 35 USC 102(a)(1) as being anticipated by Abate et al. has been withdrawn in view of the amendment.
                            New Rejections necessitated by the Amendment
Claim Rejections - 35 USC § 102
5.    The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 28-48 and 50-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US 2016/0130649). 
    Xie et al. teach a method of claim 28, for sequencing barcoded nucleic acid molecules, a method for sequencing nucleic acid molecules, comprising: 
(a) ligating said barcoded nucleic acid molecules to generate a linear template (para 0097-00100, para 0141-0147: indicating adapter (barcode) ligated nucleic acids to generate a linear template); 
(b) circularizing said linear template to generate a circular template (para 0097-0100, 0148: indicating circularizing linear barcode-tagged fragments); 
(c) amplifying said circular template to form a linear amplified molecule comprising a plurality of copies of said circular template (para 0097-0100, 0149); 
(d) fragmenting said linear amplified molecule into a plurality of fragmented amplified molecules (para 0100, 0123, 0141-0149, 0174); and 
(e) sequencing said plurality of fragmented amplified molecules to yield sequences of said barcoded nucleic acid molecules or complements thereof, wherein said barcoded nucleic acid molecules comprise a nucleic acid molecule comprising a deoxyribonucleic acid sequence that is complementary to a messenger ribonucleic acid (para 0118, 0149, 0175-0183).
      With reference to claim 29  Xie et al. teach that the method further comprising, prior to (a) partitioning a plurality of cells of a heterogeneous cell sample and a plurality of beads into a plurality of partitions, wherein a partition of said plurality of partitions comprises a cell of said plurality of cells and a bead of said plurality of beads, wherein said bead comprises a plurality of nucleic acid barcode molecules comprising barcode 
          With reference to claim 30, 38, Xie et al. teach that the nucleic acid molecules are double-stranded and said ligation is random (para 0102, 0166, para 0228-0229).
       With reference to claims 31, 32, 37, Xie et al. teach that the plurality of partitions is plurality of droplets (compartments) and said plurality of beads is a plurality of gel beads (para 0114, 0174, 0090, 0174).
       With reference to 33-35, Xie et al. teach that the barcode sequence identifies said cell and the method comprises determining a copy number of said mRNA in said cell and associating said cell with said nucleic acid molecule (para 0102-0115). 
       With reference to claim 36, Xie et al. teach that wherein said subjecting comprises releasing a nucleic acid barcode molecule of said plurality of nucleic acid barcode molecules from said bead, which nucleic acid barcode molecule comprises said barcode sequence (para 0113-0114). 
       With reference to claim 39-40, Xie et al. teach that the circular template is about 20,000 base-pairs in length, comprises at least 5 different nucleic acid molecules (para 0011, 0234).
       With reference to claims 41-44, Xie et al. teach that the amplification comprises rolling circle amplification performed with a phi29 polymerase and said amplification 
    With reference to claims 45-48, Xie et al. teach that at least a subset of nucleic acid barcode molecules comprises a unique molecular identifier and at least a subset of nucleic acid barcode molecules do not comprise a unique molecular identifier, and the method further comprises quantifying at least a subset of nucleic acid molecules wherein said sequences comprise a poly T sequence (para 0095).
     With reference to claim 50, XIe et al. teach that wherein said nucleic acid molecules are derived from a plurality of cells, and wherein (e) yields at least a portion of a genome or a transcriptome of said plurality of cells (para 0067, 0007, 0013 para 0231-0234). 
       With reference to claim 51, Xie et al. teach that wherein a fragmented amplified molecule of said plurality of fragmented amplified molecules is about 25 to about 200 base pairs in length (para 0166-0174). 
       With reference to claim 52, Xie et al. teach that a barcode nucleic acid molecule of said barcodes has a barcode sequence that is different from another barcoded nucleic acid molecule (para 0007, 0009, 0104-0105). For all the above the claims are anticipated.
                                                    Conclusion
               No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637